t c summary opinion united_states tax_court james clement powell and lucy hamrick powell petitioners v commissioner of internal revenue respondent docket no 9562-14s filed date james clement powell and lucy hamrick powell pro_se timothy b heavner and matthew s reddington for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar respondent determined a deficiency of dollar_figure against petitioners for tax_year petitioners timely filed their petition on date background petitioners timely filed a form_1040 u s individual_income_tax_return for the taxable_year petitioners also timely filed a form_1120 u s_corporation income_tax return for wpl inc wpl an s_corporation wholly owned by petitioner husband on date petitioners submitted a form 1040x amended u s individual_income_tax_return for showing a tax overpayment of dollar_figure respondent did not accept the form 1040x for filing and made no adjustments to petitioners’ tax_liability as a result of its submission instead on date respondent mailed petitioners a statutory_notice_of_deficiency determining a deficiency in income_tax of dollar_figure petitioners dispute the entire dollar_figure deficiency and demand the overpayment reported in their amended_return additionally petitioners seek dollar_figure in damages from respondent under sec_7433 i notice_of_deficiency in the notice_of_deficiency respondent disallowed a wpl vehicle expense deduction of dollar_figure a wpl employee benefit expense deduction of dollar_figure and a loss carryforward deduction of dollar_figure claimed on schedule c profit or loss from business respondent also reduced petitioners’ self-employment_tax and the related self-employment_tax deduction by excluding wpl’s income from the self-employment_tax calculation as a result of these adjustments respondent also disallowed the make work pay government_retiree_credit petitioners claimed on their return ii wpl wpl is engaged in petroleum acquisitions and sales wpl’s workforce includes petitioner husband two consultants one full-time_employee and petitioner wife who keeps the books petitioner husband kept a daily logbook during showing all of wpl’s activities with respect to its customers only some of which involved travel during wpl workers traveled to several states for various business purposes the relevant logbook entries show dates customer names the purpose or description of the work hours spent and billed and miles driven petitioners reported on an attachment to the return that big_number business miles were driven during roughly two-thirds of the entries listing mileage specify the city traveled to in the purpose or description of work section the remaining entries either include the state traveled to or do not list any location all mileage entries are multiples of for a trip totaling miles for example petitioner would have recorded miles there is also an entry for each month showing the sum of miles driven for marketing client development and bank errands petitioner husband recorded the miles driven for each marketing and client development event but the logbook does not break down the dates locations or mileage of each event nor does the entry separate the marketing and development entries from the banking entries the banking entries were determined by estimating the number of wpl workers’ trips to the bank for the month wpl also deducted dollar_figure in employee_benefits the notice_of_deficiency does not explain why the deduction was disallowed petitioner husband testified that there was never an explanation given for why it was denied petitioners believed the deduction was denied on a legal basis rather than a factual basis petitioners litigated their and tax years before the tax_court and the opinion issued in that case discusses the deductibility of wpl’s employee_benefits as a legal issue not a factual one see powell v commissioner tcmemo_2014_235 at discussing sec_162 and revrul_91_26 1991_1_cb_184 to determine whether petitioners’ inclusion of the benefit amount in income was required for wpl to be entitled to the deduction aff’d in part vacated in part and remanded ___f app’x ___ a f t r 2d ria 4th cir date on appeal of that case respondent conceded among other things the entitlement to the health insurance deduction of dollar_figure for each of the two tax years powell v commissioner a f t r 2d ria in the instant case respondent’s sole contention in the pretrial memorandum is that the expense was denied for lack of substantiation at trial however respondent echoed the previous litigation by asking whether the employee_benefits were included in petitioners’ personal income as well as in the wpl deductions petitioner husband answered no and also testified that the amount deducted was the amount_paid for long-term healthcare petitioners submitted into evidence a detailed list of expenses which was filed with the return showing the dollar_figure expense as employee health insurance iii loss carryforward deduction petitioners claimed a loss carryforward deduction of dollar_figure related to claimed losses from the tax years and as discussed above petitioners’ and tax years were litigated before the tax_court see powell v commissioner tcmemo_2014_235 the final_decision determined that for tax years and petitioners had deficiencies in income_tax totaling dollar_figure and penalties totaling dollar_figure id order dated date petitioners concede that their loss carryforward is determined by the and litigation the decision from which they appealed respondent largely prevailed on appeal although a few concessions were made powell v commissioner a f t r 2d ria the concessions which consist of a deduction of dollar_figure for each year an dollar_figure increase in the basis of sold property and a dollar_figure reduction of the amount_realized upon the sale of the real_property will reduce the amounts of the deficiencies determined in the tax court’s decision but will not eliminate them discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 furthermore deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue i wpl we must determine whether wpl properly claimed its deductions for before we can determine the effect on petitioners’ return for generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation's income losses deductions and credits sec_1366 where a notice_of_deficiency includes adjustments for s_corporation items with other items we have jurisdiction to determine the correctness of all adjustments see 135_tc_238 respondent disallowed two expense deductions related to wpl vehicle expenses and employee health insurance expenses as a result respondent increased the corresponding flowthrough business income that petitioners reported on their form_1040 we now turn to the two expenses a vehicle expenses taxpayers are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the expense and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 certain expenses specified in sec_274 such as vehicle expenses are subject_to strict substantiation rules sec_274 sec_280f in deducting vehicle expenses in lieu of calculating expenses using actual expenditures a taxpayer may use a standard mileage rate as established by the internal_revenue_service irs kavuma v commissioner tcmemo_2016_101 at sec_1_274-5 income_tax regs to meet these strict substantiation rules for each claimed expense a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount the time and place of the travel or use and the business_purpose sec_274 petitioners claimed deductions for wpl’s vehicle expenses using the irs standard mileage rate adequate_records substantiating vehicle expenses when using the standard mileage rate generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date the degree of substantiation necessary to establish business_purpose varies depending upon the facts and circumstances of each case id subdiv ii b fed reg mileage logs even contemporary ones that report only the state to which the taxpayer traveled fall short of the strict reporting requirements because they fail to specify the location adams v commissioner tcmemo_2013_92 petitioners’ log book largely meets the strict substantiation rules the entries specify dates traveled the number of miles driven the city driven to and the client or business_purpose respondent contends that petitioners’ logbook entries must be estimates because the mileage numbers all end in or petitioner husband testified that the numbers were not estimated but rather rounded we find petitioner to be a credible witness and believe his testimony that the miles listed are based on actual contemporaneous calculations of the miles driven certain of the entries however do not amount to adequate substantiation the entries listing a state rather than a specific location for example are too vague to satisfy the regulations the client and market development and banking entries also fail to satisfy the regulations petitioner husband explicitly testified that the banking entries were estimates and we cannot untangle the client and market development mileage from the banking mileage nor do we have locations or dates for the client and market development entries rendering them too vague to satisfy the regulations pursuant to this analysis petitioners substantiated that during wpl workers drove big_number miles for a deduction of cents was allowed for each mile driven related to business see revproc_2009_54 sec_2 2009_51_irb_930 accordingly petitioners’ deduction for travel is limited to dollar_figure b health insurance expenses wpl is entitled to deductions for health insurance benefits paid on behalf of petitioner husband see sec_1372 powell v commissioner at revrul_91_ supra in the instant case respondent contends that petitioners did not provide any evidence beyond self-serving testimony that any expense had actually been paid however we have found petitioner husband to be a reliable witness and the reliability of his records and testimony is bolstered by the consistent treatment of the expense throughout several tax years as well as respondent’s previous years’ concessions see exxon corp v commissioner tcmemo_1993_616 wl at koufman v commissioner tcmemo_1976_330 wl the petitioner’s testimony on this issue was consistent with all the other circumstances and we found it to be credible and reliable accordingly wpl is entitled to the claimed health insurance expense deduction ii carryforward loss petitioners concede that the loss carryforward deduction they claimed from the tax_year is determined by their previous litigation in the litigation the tax_court sustained a determined deficiency for petitioners’ tax_year rather than a loss powell v commissioner tcmemo_2014_235 although respondent conceded on appeal that petitioners were entitled to certain adjustments the amounts involved in the concessions are insufficient to change the deficiency into a loss see powell v commissioner a f t r 2d ria accordingly petitioners are not entitled to a carryforward loss deduction for the tax_year iii other adjustments petitioners’ filings discuss several additional adjustments in the notice_of_deficiency such as the make work pay government_retiree_credit amounts for personal exemptions an increase in petitioners’ agi and the calculation of self- employment_tax and its accompanying deduction the changes to petitioners’ adjusted_gross_income due to the adjustments discussed above will affect the operation of items such as credits any computational issues that remain will be adjusted and confirmed in the rule_155_computations iv sec_7433 damages petitioners seek dollar_figure in damages from respondent under sec_7433 sec_7433 provides that a taxpayer may bring a civil_action for damages against the united_states for intentional reckless or negligent disregard of any provision of the code or any regulation promulgated under the code by any officer_or_employee of the irs in connection with any collection of federal tax sec_7433 further provides that the taxpayer must bring the civil_action in a district_court of the united_states and that except as provided in sec_7432 the civil_action in district_court shall be the exclusive remedy for recovering damages resulting from such actions therefore we lack jurisdiction to hear petitioners’ sec_7433 claim see eg powell v commissioner at petito v commissioner tcmemo_2002_271 wl at any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
